Citation Nr: 1736002	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-21 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his son

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from August 1954 to May 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a July 2017 Board hearing and a transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a compensable disability rating for his service connected bilateral hearing loss.  Review of the claims file reveals that he has not been afforded a pertinent VA examination since December 2010, almost 7 years ago.  Indeed, the principal purpose of that examination was to determine the etiology of any diagnosed hearing loss-in other words to determine whether service connection was warranted.  The results of this audiogram show an average of the pure tone thresholds between 1000-4000 Hz of 52.5 in the right ear and 87.5 in the left ear.  Speech recognition ability was 92 percent in the right ear and 60 percent in the left ear.  

The Veteran contends that his hearing has worsened since this VA examination and submitted a private audiological evaluation from July 2013, which contains the results of an audiogram provided in graph form.  Because the findings of the evaluation are clear, the Board was able to make a reasonable interpretation of the lay-readable audiometric results.  The testing shows an average of the pure tone thresholds between 1000-4000 Hz of 68.75 in the right ear and 95 in the left ear.  Speech recognition ability was 62 percent in the right ear and 30 percent in the left ear using the Maryland CNC wordlist.  These results show significant declines in speech discrimination scores as compared to a previous VA audiological evaluation from 2010.  

Because the 2013 private audiology report appears to reflect a more severe hearing loss disability, a new VA audiological examination is needed.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary identification of sources by the Veteran, obtain all outstanding VA or non-VA treatment records pertaining to treatment of the Veteran for hearing loss that are not already associated with the claims file.  The Board is particularly interested in records from private audiologist K. Barlow at Winter Haven Audiology.  If these records are not available, it should be clearly stated in the claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The electronic claims file must be made accessible to the audiologist for review.  All indicated tests and studies, including audiological testing, should be performed, and the examiner should review the results of any testing prior to completing the report. 

The audiologist must describe the effects of the Veteran's service-connected bilateral hearing loss on his occupational functioning and activities of daily living including a full description of the effects of his disability upon his ordinary activities.  

3.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

